Appeal by defendant (1) from a judgment of the County Court, Nassau County, rendered June 5, 1961 after a jury trial, convicting him of assault second degree, imposing sentence and suspending its execution; (2) from an order of said court, dated June 6, 1961, which denied his motion for a new trial; (3) and from an order of said court, dated September 29, 1961, which, after a hearing, denied his application, made in a coram nobis proceeding, to vacate said judgment of conviction. Judgment and orders affirmed. No opinion. Beldock, P. J., Kleinfeld, Christ, Hill and Hopkins, JJ., concur.